PER CURIAM:
Howell Way Woltz petitions for a writ of mandamus seeking an order removing the district court judge from his case due to alleged bias. However, Woltz previously sought the same relief via a petition for a writ of mandamus, which we denied. See In re Woltz, 325 Fed.Appx. 232, 233 (4th Cir.2009) (unpublished). Accordingly, Woltz’s mandamus petition is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.